20^AUG 18 AM I!= U

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Estate of                        No. 69244-5-1

KARL O. MOLCK,                                        DIVISION ONE

                      Deceased.                       UNPUBLISHED

                                                      FILED: August 18. 2014




       Cox, J. —When a personal representative of an estate in probate rejects

a creditor's claim against the estate, RCW 11.40.100(1) requires the creditor to

"bring suit against the personal representative" within 30 days. Here, the trial

court granted the estate's motion to dismiss a creditor's petition to enforce a

claim for failure to comply with RCW 11.40.100(1). Because the trial court did

not err, we affirm.

       On October 1, 2010, Karl O. Molck died, leaving property subject to

probate. Moick's niece, Karen Schickling, filed a copy of a will dated September

2008, but did not offer it for probate as she could not locate the original. On

October 21, a Snohomish County Superior Court commissioner appointed

Schickling as personal representative to administer the estate.

       On February 25, 2011, Lawrence Reed filed a creditor's claim of $9,500

against the estate, citing RCW 11.40.070. In November 2011, pursuant to RCW

11.68.080(1), Schickling notified creditors, including Reed, that the estate may be
No. 69244-5-1/2


insolvent. Schickling filed a notice of rejection of Reed's claim, citing RCW

11.40.100, on January 25, 2012.

       On February 6, 2012, Reed filed a summons and petition under the

probate cause number seeking enforcement of his creditor's claim and

enforcement of his claimed rights of inheritance under the copy of the September

2008 will. The summons states that it is "Issued in accordance with RCW

11.96A.100 and the rest of the Trust and Estate Dispute Resolution Act," and that

it is "issued under RCW 11.96A. 100(3)." As to the creditor's claim, the petition

asks the court to make findings of fact regarding his $9,500 claim against the

estate and order the estate and Schickling to pay the claim, as well as his

attorney fees and costs as provided by RCW 11.96A.150.

       On July 20, 2012, Schickling moved to dismiss Reed's petition for

enforcement of his creditor's claim. Schickling argued that because Reed failed

to file a separate civil action against the personal representative within 30 days

after notification of rejection, his claim should be "forever barred" under RCW

11.40.100(1). Alternatively, she argued that Reed failed to pay the filing fee

required to invoke the jurisdiction of the court under RCW 36.18.012 and RCW

36.18.020.


       Schickling also requested attorney fees and costs under RCW

11.96A.150(1) and attached a fee declaration and invoice for $2,035 in attorney

fees. Reed did not either file a response or appear for the scheduled hearing on

the motion.
No. 69244-5-1/3


      After a hearing on July 27, the trial court dismissed Reed's petition for

enforcement of his creditor's claim with prejudice and awarded the estate $2,035

in attorney fees. Reed appeals.

                                   RCW 11.40.100

       Reed challenges the dismissal of his petition for enforcement of his

creditor's claim, contending that chapter 11.96A RCW, the Trust and Estate

Dispute Resolution Act (TEDRA), supersedes prior case law interpreting RCW

11.40.100 to require a creditor challenging a personal representative's rejection

of a claim to file a separate civil suit. Instead, Reed asserts that TEDRA allows

such a challenge to be filed either as a separate suit or as a petition within a

probate proceeding. We disagree.

       The meaning ofa statute is a question of law that we review de novo.1
Our objective is to ascertain and carry outthe legislature's intent.2
       RCW 11.40.100(1) provides:

       If the personal representative rejects a claim, in whole or in part,
       the claimant must bring suit against the personal representative
       within thirty days after notification of rejection or the claim is forever
       barred. The personal representative shall notify the claimant of the
       rejection and file an affidavit with the court showing the notification
       and the date of the notification. The personal representative shall
       notify the claimant of the rejection by personal service or certified
       mail addressed to the claimant or the claimant's agent, if applicable,
       at the address stated in the claim. The date of service or of the
       postmark is the date of notification. The notification must advise the
       claimant that the claimant must bring suit in the proper court
       against the personal representative within thirty days after
       notification of rejection or the claim will be forever barred.



       1 Manarv v. Anderson, 176 Wash. 2d 342, 350, 292 P.3d 96 (2013).

       2 Id. at 350-51.
No. 69244-5-1/4


       Washington courts have interpreted RCW 11.40.100(1) and its prior

versions to require a creditor whose claim has been rejected to file a separate

civil action against the personal representative because the "probate code of this

state contains no provision for a review of the rejection of a creditor's claim."3

The creditor must file and prosecute an "ordinary civil action," which "is in no

sense a special proceeding, nor is it a part of the probate proceeding."4 Any

judgment obtained by the creditor then establishes "the amount of the judgment

as an allowed claim" against the estate.5 This process provides the "exclusive

remedy to the creditor."6

       Reed relies on former RCW 11.96A.090(2), which provided, "A judicial

proceeding under this title may be commenced as a new action or as an action

incidental to an existing judicial proceeding relating to the same trust or estate or

nonprobate asset."7 But contrary to Reed's bald assertion, a creditor's civil suit

to establish the existence of a debt owed by the estate is not a judicial

proceeding under Title 11 RCW.8 And TEDRA specifically provides, "The



       3 Schluneqer v. Seattle First Nat'l Bank, 48 Wash. 2d 188, 189-90, 292 P.2d
203 (1956); Bailey v. Schramm, 38 Wash. 2d 719, 722, 231 P.2d 333 (1951).

       4 City of Spokane v. Costello, 57 Wash. 183, 189, 106 P. 764 (1910).

     5 RCW 11.40.120; Archer Blower & Pipe Co. v. Archer, 33 Wash. 2d 317, 320,
205 P.2d 595 (1949).

      6 Archer Blower, 33 Wash. 2d at 320; Gilkes v. Beezer, 4 Wash. App. 761, 768,
484 P.2d 493 (1971).

       7 Former RCW 11.96A.090(2) (Laws of 1999, ch. 42, § 302).

       8 Schluneqer, 48 Wash. 2d at 189-90; Bailey, 38 Wash. 2d at 722; Costello, 57
Wash, at 189.
No. 69244-5-1/5


provisions of this chapter shall not supersede, but shall supplement, any

otherwise applicable provisions and procedures contained in this title, including

without limitation those contained in chapter... 11.40 .. . RCW."9 Thus, Reed

fails to identify any authority requiring the court to consider his petition as a "suit

against the personal representative" in satisfaction of the requirements of RCW

11.40.100(1). The trial court properly dismissed the petition.10

       Reed also claims that (1) dismissal was an overly harsh remedy for his

failure to pay a filing fee; and (2) Schickling set her motion to dismiss on the

wrong calendar and noted the hearing improperly. But Reed fails to identify any

relevant authority justifying relief on these grounds under the circumstances here.

We therefore do not address these arguments.11

                                  ATTORNEY FEES

        Reed assigns error to the trial court's award of attorney fees to the estate

and Schickling. But he merely states that the award was improper because the

dismissal of his petition was improper. Because the trial court properly dismissed

his petition under RCW 11.40.100(1), we need not further address this claim.
        Both Reed and Schickling request an award of attorney fees on appeal

under RCW 11.96A.150, which states that "the superior court or any court on an


       9RCW11.96A.080(2).

        10 See, e^, In re Estate of Stover, 178 Wash. App. 550, 553, 315 P.3d 579
(2013) (reversing and dismissing judgment on creditor's claim where creditor
failed to timely file suit in compliance with RCW 11.40.100(1)), review denied,
180Wn.2d 1005(2014).

        11 See Cowiche Canvon Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828
P.2d 549 (1992) (declining review of issues unsupported by authority or
argument).
No. 69244-5-1/6


appeal may, in its discretion, order costs, including reasonable attorneys' fees, to

be awarded to any party: (a) From any party to the proceedings." Attorney fees

may be awarded "in such amount and in such manner as the court determines to

be equitable."12 This court may "consider any relevant factor, including whether a

case presents novel or unique issues."13

       Considering the trial court's award below and the merits of Reed's appeal,

we exercise our discretion and award the estate and Schickling attorney fees and

costs from Reed, subject to Schickling's compliance with RAP 18.1.

       We affirm the order of dismissal and award reasonable attorney fees and

costs to Schickling, subject to compliance with RAP 18.1.



                                                         6tJX,J~.
WE CONCUR:




                                                       U^tAs /




       12 RCW 11.96.150(1).

       13 In re Guardianship of Lamb, 173Wn.2d 173, 198, 265 P.3d 876 (2011).